Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are canceled. Claims 20-38 are examined below.
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive.
Applicant’s first argument, on page 7, contends that the combination of Padala and Vaturi does not teach the limitations of Claim 20 because the expandable balloon elements of Vaturi are open towards the “upstream ventricular side” of the tricuspid valve and are thus open towards the wrong side as the claim language indicates the openings of the claimed device are open towards downstream ventricular side. Applicant’s assertion that the balloons are opened towards the “upstream ventricular side” is incorrect, as the natural flood of blood through the heart is from the right atrium to the right ventricle and on to the lungs, which would make the right ventricular side “downstream” just as Applicant has characterized the left ventricle to be “downstream.” Further, the balloons in Vaturi are positioned to capture regurgitated blood from the right ventricle back towards the right atrium during systole, not blood flowing in the proper direction, indicating their opening are necessarily pointed “downstream” towards the ventricle (Vaturi, [0075], [0191]), just as in Applicant’s device.
The device of Vaturi may also be configured to be used with the mitral valve (Vaturi, [0167]-[0168]), in which case the balloon openings on the ventricular side of the device would be in the same direction as applicant’s device.
Applicant’s second argument, on page 9, asserts that the neither Padala nor Vaturi suggest the feature of “a rim section that is shaped to coapt with the native second leaflet such that a gap between the native first leaflet and the second leaflet is closed.” The Padala reference, however, describes a 
Applicant’s third argument, on page 10, states that one of ordinary skill in the art would not be motivated to combine Padala and Vaturi because the implant in Padala already provides for valve closure. This argument is non-persuasive however, because any further improvement in the coaption of the heart valves would be considered beneficial by one of ordinary skill in the art. Vaturi discloses this benefit by stating it prevents back flow form the ventricle to the atrium (Vaturi, [0075]-[0077], [0191]). The use of the balloons of Vaturi to capture regurgitated blood would allow the valve supports in Padala to expand to fill the gap between native leaflets without the need for a separate fill material to expand the valve supports.
Applicant’s fourth argument, on page 10, states that the combination of Padala and Vaturi would result in an implant with expandable balloons arranged at various locations on the surface and not in the rim section, however, this is not the combination made in the rejection. The combination intended in the rejection of Claims 1-6 takes the valve supports configured in the shape of a rim from Padala (Fig. 7(d) and (e); ([0079]-[0081]), and improves them by making the ventricle sides of the valve supports have openings, as in Vaturi, to be able to receive backflow blood from the ventricle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padala (US 2014/0243968 A1) and Vaturi (US 2016/0184098 A1).
Regarding Claim 20, Padala teaches an implant for improving coaptation of an atrioventricular valve, the atrioventricular valve having a native first leaflet, a native second leaflet and an annulus and controlling blood flow from an upstream atrial side to a downstream ventricular side of the valve (e.g. ¶ [0069]-[0071]), the implant comprising: a support structure configured to be fixed to the annulus or to the native first leaflet (e.g. ¶ [0088]); and a flexible (e.g. ¶ [0082]) artificial leaflet structure mounted to the support structure (e.g. Fig. 7, element 720; ¶ [0081], [0082]; the connected pockets/valve supports form a flexible leaflet structure; Additionally, the cover structure mentioned in ¶ [0121] could function as an artificial leaflet structure) and comprising a rim section (e.g. Fig. 7, element 720; ¶ [0081]; the connected pockets/valve supports form a rim) that is shaped to coapt with the native second leaflet (e.g. ¶ [0069], [0071]) such that a gap between the native first leaflet and the native second leaflet is closed (e.g. ¶ [0071]), wherein said rim section is configured to be arranged in the gap between the native first leaflet and the native second leaflet (e.g. ¶ [0069]-[0071]) and comprises a plurality of pockets (e.g. Fig. 7(e), elements 723, 725, 726, 727, 728, 729; ¶ [0081]) 
Padala does not disclose the following features, however, Vaturi teaches pockets that are open towards said downstream ventricular side and capable of being filled with blood from the downstream ventricular side each time the valve is closed (e.g. Fig. 3E, element 310, 312; ¶ [0075], [0191]).
Padala and Vaturi are concerned with the same field of endeavor as the present claims, namely, devices for the treatment of heart valve regurgitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padala such that the pockets are open towards the downstream side as taught by Vaturi in order to allow pockets to expand when the valve closes to block any openings in the valve (e.g. Vaturi, ¶ [0091])
Regarding Claim 21, Padala teaches a heart valve implant wherein the plurality of pockets are arranged in at least one row forming the rim section of the artificial leaflet structure (e.g. Fig. 7(e), elements 723, 725, 726, 727, 728, 729; ¶ [0081]).
Regarding Claim 22, Padala teaches a heart valve implant wherein the pockets each have a rounded surface for coapting with the native second leaflet (e.g. Fig. 7(e), elements 723, 725, 726, 727, 728, 729; ¶ [0076], [0081]).
wherein the artificial leaflet structure comprises a base section arranged between the rim section and the support structure (e.g. Fig. 2A-3E, element 202; Labeled A in Annotated Figure 3E).
Padala and Vaturi are concerned with the same field of endeavor as the present claims, namely, devices for the treatment of heart valve regurgitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padala such that the artificial leaflet structure contains a base section between the rim and support structure as taught by Vaturi in order to trap blood during systole (e.g. Vaturi, ¶ [0131]). 

    PNG
    media_image1.png
    428
    464
    media_image1.png
    Greyscale

Regarding Claim 24, Padala teaches a heart valve implant wherein the base section comprises pockets that are open towards said downstream ventricular side and capable of being filled with blood from the downstream ventricular side or at least one closed cavity designed to be filled with a filling material different from blood. (e.g. ¶ [0082]; for purposes of examination the Claim language is interpreted to indicate one of: (1) pockets that are open towards… OR (2) at least one closed cavity…)
Regarding Claim 25, Padala teaches a heart valve implant delivery device tubular housing (e.g. ¶ [0111], [0119], [0120]), wherein the support structure and the artificial leaflet structure are deployable from a first position, in which the support structure and the artificial leaflet structure are arranged within the tubular housing (e.g. ¶ [0074], [0119], [0120]), into a second position, in which the support structure is deployed and the artificial leaflet structure is deployed to coapt with the native second leaflet (e.g. ¶ [0074], [0119], [0120]). 
Regarding Claim 26, Padala teaches a heart valve implant wherein the support structure is substantially U-shaped, C-shaped or semi-circular or circular so as to fit the shape of the annulus (e.g. Fig. 7e, the shape of the implant is semi-circular; ¶ [0073], [0076]).
Regarding Claim 27, Padala teaches a heart valve implant wherein the support structure is made from a shape memory material (e.g. ¶ [0095]). 
Regarding Claim 28, Padala teaches a heart valve implant wherein the support structure comprises a collar angled radially outwardly and adapted to lie on the upstream atrial side of the annulus (e.g. Fig. 8d, element 840; ¶ [0092], [0093]; the shape shown in Fig. 8d can be extended in a semi-circular or C-shape around the valve supports to form a collar).
Regarding Claim 29, Padala teaches a heart valve implant the implant further comprising retention means fixed to the support structure so as to prevent prolapse of the artificial leaflet structure (e.g. ¶ [0099]).
Regarding Claim 30, Padala teaches a heart valve implant wherein the retention means, on one end thereof, are connected to the support structure and, on the other end thereof, are connected to the artificial leaflet structure (e.g. ¶ [0099]).
wherein the retention means comprise a flexible net or a plurality of flexible wires or yarns (e.g. ¶ [0099]; the sutures are made of flexible materials).
Regarding Claim 32, Padala teaches a heart valve implant wherein the flexible net, wires or yarns are embedded into or fixed to the artificial leaflet structure (e.g. ¶ [0099]; the sutures are attached to the valve support which make up a portion of the artificial leaflet).
Regarding Claim 33, Padala teaches a heart valve implant wherein the support structure comprises fixing means for fixing the support structure to the annulus or to the native first leaflet (e.g. ¶ [0088], [0101], [0102], [0107], [0109], [0110]).
Regarding Claim 34, Padala teaches a heart valve implant wherein the fixing means comprise a first fixing element and a second fixing element movable relative to each other so as to be able to squeeze a section of the native annulus or the native first leaflet between them (e.g. Fig. 9B-C; ¶ [0110]).
Regarding Claim 35, Padala teaches a heart valve implant wherein a) the atrioventricular valve is a mitral valve (e.g. ¶ [0070], [0071]) and the first native leaflet is a posterior leaflet of the mitral valve (e.g. ¶ [0071]; the device of Padala works with either leaflet such that the first native leaflet can be the posterior leaflet) or b) the atrioventricular valve is a tricuspid valve and the first native leaflet is an anterior or posterior leaflet of the tricuspid valve.
Regarding Claim 36, Padala teaches a heart valve implant a method of improving coaptation of an atrioventricular valve, the atrioventricular valve having an annulus, a native first leaflet and a native second leaflet, the method comprising: providing an implant for controlling blood flow from an upstream atrial side to a downstream  ventricular side of the valve, the implant comprising: a support structure configured to be fixed to the annulus or to the native first leaflet (e.g. ¶ [0088]); and a flexible (e.g. ¶ [0082]) artificial leaflet structure mounted to the support structure (e.g. Fig. 7, element and comprising a rim section that is shaped to coapt with the native second leaflet such that a gap between the native first leaflet and the native second leaflet is closed (e.g. . Fig. 7, element 720; ¶ [0068]-[0071], [0081]; the connected pockets/valve supports form a rim), wherein said rim section is configured to be arranged in the gap between the native first leaflet and the native second leaflet (e.g. [0071]) and comprises a plurality of pockets (e.g. Fig. 7(e), elements 723, 725, 726, 727, 728, 729; ¶ [0081]) and wherein the implant is arranged in a tubular housing (e.g. ¶ [0067], [0074], [0119], [0120]), 6 advancing the tubular housing by means of a catheter through a body vessel of a patient into the heart (e.g. ¶ [0067], [0074], [0119], [0120]; Limitation recites an inherent use of a catheter); deploying the implant from the tubular housing (e.g. ¶ [0067], [0074], [0119], [0120]); and fixing the support structure relative to the annulus or the native first leaflet so that the artificial leaflet structure can coapt with the native second leaflet (e.g. ¶ [0088], [0101], [0102], [0107], [0109], [0110]).
Padala does not disclose the following features, however, Vaturi teaches pockets that are open towards said downstream ventricular side and capable of being filled with blood from the downstream ventricular side each time the valve is closed.
Padala and Vaturi are concerned with the same field of endeavor as the present claims, namely, devices for the treatment of heart valve regurgitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padala such that the pockets are open towards the downstream side as taught by Vaturi in order to allow pockets to expand when the valve closes to block any openings in the valve (e.g. Vaturi, ¶ [0091]).
wherein the tubular housing is advanced into the heart by means of a catheter transatrially, transseptally, transfemorally or transapically (e.g. ¶ [0067], [0074], [0119], [0120]).
Regarding Claim 38, Padala does not disclose the following features, however, Vaturi teaches pockets wherein the step of fixing the support structure relative to the annulus comprises arranging the support structure at least partially within the inner circumferential surface of the annulus (e.g. ¶ [0033], [0120]) and expanding the support element in a radial direction towards the inner circumferential surface of the annulus (e.g. ¶ [0033], [0034], [0120]).
Padala and Vaturi are concerned with the same field of endeavor as the present claims, namely, devices for the treatment of heart valve regurgitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padala such that the support member is deployed by radial expansion against the annulus as taught by Vaturi in order to anchor the device to the native annulus (e.g. Vaturi, ¶ [0120]).
Regarding Claim 39, Padala teaches a heart valve implant wherein the rounded surface of the pockets is semicircular (e.g. Fig. 7(e), elements 723, 725, 726, 727, 728, 729; ¶ [0076], [0081]).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padala (US 2014/0243968 A1) and Vaturi (US 2016/0184098 A1) as applied to claims 21-39 above, and further in view of Gifford (US 20170049571 A1) .
Regarding Claim 40, Padala teaches a heart valve implant wherein the shape memory material is Nitinol (e.g. ¶ [0095]) 
Padala does not disclose the following features, however, Gifford teaches pockets and is at least in part in a form of a mesh (e.g. ¶ [0092]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Padala such that the repair device has a support ring made of mesh as taught by Gifford in order to brace or support leaflet in a post-treatment position (e.g. Gifford, ¶ [0092]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774     

/YASHITA SHARMA/Primary Examiner, Art Unit 3774